Citation Nr: 1428663	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-42 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The May 2009 rating decision also granted entitlement to service connection for anxiety disorder not otherwise specified (NOS), rated noncompensable (0 percent), and denied a claim of entitlement to service connection for an upper back condition.  In June 2009, the Veteran submitted a notice of disagreement with those decisions.  In October 2009, the RO issued a rating decision granting an initial disability rating of 10 percent for anxiety disorder NOS, and issued an October 2009 statement of the case denying an initial disability rating in excess of 10 percent for anxiety disorder NOS, and denying an initial compensable disability rating for left ear hearing loss disability; the statement of the case did not address the issue of entitlement to service connection for an upper back condition.  In a November 2009 written statement, the Veteran stated that the grant of a 10 percent disability rating for his anxiety disorder satisfied his appeal for the anxiety disorder, but that he wished to continue the appeal regarding his left ear hearing loss and his back condition.  The RO accepted the Veteran's November 2009 statement as a substantive appeal on the issue of entitlement to an initial compensable disability rating for left ear hearing loss disability.  In April 2011, the RO issued a statement of the case denying service connection for an upper back condition.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the April 2011 statement of the case.  Accordingly, the Veteran did not perfect an appeal of the initial disability rating assigned to the anxiety disorder NOS, or the denial of entitlement to service connection for an upper back condition.  See 38 C.F.R. §§ 20.202, 20.302(b).  Thus, those decision are final, and those issues are not currently before the Board.

Documents contained on the Virtual VA paperless claims processing system include a May 2014 VA ear conditions examination report, which was conducted in regarding to his service-connected right sided vestibular weakness; a June 2014 appellate brief; and VA treatment records from the Captain James A. Lovell Federal Health Care Center in North Chicago, the Milwaukee VA Medical Center, and the Union Grove VA Community-Based Outpatient Clinic.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents. 

The issue of entitlement to service connection for right ear hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon VA examination in May 2014 in regard to another claim, the Veteran reported to the examiner that he felt like his hearing in his right ear had declined, and noted that he had taken a hearing test for his commercial driver's license certification, which showed his hearing as "lower" on the right than the left.  The examiner noted that the Veteran had not had another formal audiogram.  No audiograms are of record for the Veteran other than upon VA examinations in May 2009 and November 2010.  On remand, the AOJ should undertake appropriate development to obtain any private treatment records or audiogram results for the Veteran, to include audiograms performed in relation to the certification process for his commercial driver's license. 

Further, because the last VA examination to include full audiometric testing was performed in November 2010, on remand the AOJ should afford the Veteran a new VA examination to determine the current disability level for the Veteran's left ear hearing loss disability.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's left ear hearing loss disability, to include any private audiograms performed in relation to the Veteran's recertification for his commercial driver's license.  The Veteran's assistance should be requested as needed.  Any outstanding VA treatment records should be obtained.  All obtained records should be associated with the claims file.  

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected left ear hearing loss disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail. 

The examiner must also fully describe the functional effects of the Veteran's left ear hearing loss.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



